Citation Nr: 0944097	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  06-28 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment received 
at St. Peters Hospital in Albany, New York on August 14, 
2003. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to April 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2005 by 
the Department of Veterans Affairs Medical Center (VAMC) in 
Canandaigua, New York


FINDINGS OF FACT

1.  The Veteran is in receipt of total disability for 
individual unemployability due to his service-connected 
disabilities. 

2.  The evidence does not reveal that VA approved a request 
for prior authorization for the medical services in question.

3.  The services provided by St. Peters Hospital on August 
14, 2003 were not rendered due to an emergency.


CONCLUSION OF LAW

The criteria for payment or reimbursement of private medical 
services the Veteran received at St. Peters Hospital in 
Albany, New York on August 14, 2003 have not been met.  38 
U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 
17.1000, 17.1001, 17.1002 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

A February 2006 VCAA letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning his claim for payment or medical 
reimbursement, and evidence tending to show that you had a VA 
physician referral before treatment was rendered.  The 
Veteran was also specifically told that it was his 
responsibility to support the claim with appropriate 
evidence.  

VA satisfied the duty to notify subsequent to the initial AOJ 
decision.  The Board finds that this error was not 
prejudicial to the Veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of the notice.  Not only has the Veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of 
the statement of the case issued in February 2006 after the 
notice was provided.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or an SSOC, is sufficient to cure a timing defect).  
For the reasons stated above, it is not prejudicial to the 
Veteran for the Board to proceed to decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims as 
well as obtain a VA medical opinion when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i).  All records 
pertaining to the Veteran's treatment at St. Peters Hospital 
on August 14, 2003 are associated with the claims folder.   
The Veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claim.  

Under the circumstances of this case, "the record has been 
fully developed," and it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence she should submit to 
substantiate her claim.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.


II.  Merits of the Claim for Reimbursement of Medical 
Treatment from a Non-VA Facility

The Veteran is seeking payment or reimbursement of his 
medical treatment for gastrointestinal problems at St. Peters 
Hospital in Albany, New York on August 14, 2003.  The 
Canandaigua, New York VAMC denied the claim in September 2005 
based on the determination that there was no VA referral for 
the Veteran's treatment.  The Veteran appeals this decision. 

In claims involving payment or reimbursement by VA for 
medical expenses incurred as a result of treatment at a 
private facility, it must first be determined whether the 
services for which payment is sought were authorized by VA.  
See 38 U.S.C.A. § 1703(a).  The Board observes that a July 
2003 letter from Albany Gastroenterology Consultants to the 
Veteran's VA physician thanked the VA physician for referring 
the Veteran for treatment.  However, this does not show that 
VA contracted with St. Peters Hospital to provide services 
that VA was not capable of furnishing the care or services 
required.  See 38 U.S.C.A. § 1703.  In addition, the Veteran 
claims that he sought treatment with Albany Gastroenterology 
Consultants, because he wanted a second opinion for his 
gastrointestinal problems.  This led to an endoscopy 
conducted at St. Peters Hospital in Albany, New York on 
August 14, 2003.  See August 2005 claim.  The Veteran noted 
that he sought treatment at VA facilities with no success or 
relief of symptoms and that he received no diagnosis after 
seeing three different doctors for his severe 
gastrointestinal symptoms of bloating and pain.  See January 
2005 notice of disagreement and April 2006 substantive 
appeal.  The Veteran has not argued and the evidence does not 
show that prior authorization for the medical treatment was 
obtained.  Accordingly, as the evidence does not show that 
the services were authorized by VA, it must be determined 
whether the Veteran is otherwise entitled to reimbursement 
for services not previously authorized.  See U.S.C.A. § 
1728(a) and the Veterans Millennium Healthcare Benefits Act, 
38 U.S.C.A. § 1725.  See also Hennessey v. Brown, 7 Vet. App. 
143 (1994).

There are essentially two avenues for obtaining payment or 
reimbursement of the expenses of private medical care, 38 
U.S.C.A. §§ 1725 and 1728.  Under 38 U.S.C.A. § 1728, the law 
provides that, to the extent allowable, payment or 
reimbursement of the expenses of care, not previously 
authorized, in a private or public (or Federal) hospital not 
operated by VA, or of any medical services not previously 
authorized including transportation may be paid on the basis 
of a claim timely filed, under the following circumstances:

(a) Care or services not previously authorized were rendered 
to a veteran in need of such care or services: (1) For an 
adjudicated service-connected disability; (2) For nonservice-
connected disabilities associated with and held to be 
aggravating an adjudicated service-connected disability; (3) 
For any disability of a veteran who has a total disability 
permanent in nature, resulting from a service-connected 
disability; (4) For any illness, injury or dental condition 
in the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C.A. § Chapter 31 and who 
is medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.48(j); and

(b) Care and services not previously authorized were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health; and

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  See 38 
U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 
11 Vet. App. 45, 49 (1998).  The Board notes that on October 
10, 2008, S. 2162, designated as the Veterans' Mental Health 
and Other Care Improvements Act of 2008, was signed by the 
President.  This bill makes various changes to veteran's 
mental health care and addresses other health care related 
matters.  Relevant to the instant case, the new law amends 38 
U.S.C.A. §§ 1725 and 1728 to make mandatory as opposed to 
discretionary the reimbursement of the reasonable value of 
emergency treatment of an eligible veteran furnished by a 
non-VA facility, if all of the pertinent criteria outlined 
above are otherwise satisfied.  See Veterans' Mental Health 
and Other Care Improvements Act of 2008, Pub. L. No. 110-387, 
§ 402, 122 Stat. 4110 (2008).  Additionally, this amendment 
added a provision, which essentially expands one of the 
criteria that defines the meaning of "emergency treatment" 
to include treatment rendered until such time as the veteran 
can be transferred safely to a VA facility or other Federal 
facility and such facility is capable of accepting such 
transfer; or . . . such time as a Department facility or 
other Federal facility accepts such transfer if: (I) at the 
time the veteran could have been transferred safely to a 
Department facility or other Federal facility, no Department 
facility or other Federal facility agreed to accept such 
transfer; and (II) the non-Department facility in which such 
medical care or services was furnished made and documented 
reasonable attempts to transfer the veteran to a Department 
facility or other Federal facility.  Id.

The Veterans Millennium Health Care and Benefits Act was 
enacted on November 30, 1999, and took effect on May 29, 
2000.  See Pub. L. 106-117, Title I, Subtitle B, § 111, 113 
Stat. 1556.  A VA interim final rule implementing the new 
statute provides that its effective date is May 29, 2000, and 
that VA would make retroactive payments or reimbursements for 
qualifying emergency care furnished on or after that date.  
See 66 Fed. Reg. 36,467 (2001).  In this case, the service 
rendered occurred after the effective date of the Millennium 
Bill Act.

The Veterans Millennium Health Care and Benefits Act provides 
general authority for reimbursement for the reasonable value 
of emergency treatment furnished in a non-Department facility 
to those veterans who are active Department health-care 
participants (i.e., enrolled in the annual patient enrollment 
system and recipients of Department hospital, nursing home, 
or domiciliary care under such system within the last 24-
month period) and who are personally liable for such non-VA 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 
C.F.R. § 17.1000-1008.  To be eligible for payment or 
reimbursement for emergency services for non-service 
connected conditions in non-VA facilities, the Veteran has to 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health;

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson;

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment;

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.  38 
C.F.R. § 17.1002.

The Board will consider and apply the amended version of 38 
U.S.C.A. §§ 1725 and 1728, which are more favorable to the 
Veteran because they liberalize the law by mandating 
reimbursement and expanding the definition of emergency 
treatment.

Upon review of record, the Veteran's treatment at St. Peters 
Hospital was not for a service-connected disability.  In this 
regard, the Board notes that the Veteran was treated for 
gastrointestinal problems.   He is service-connected for the 
following disabilities: Boeck's sarcoid, discogenic disease 
of the lumbar spine, hypertension, neurogenic bladder, 
limitation of motion of the left shoulder, limitation of 
motion of the right shoulder, arthritis of the cervical spine 
and sarcoid polyarticular migratory arthritis.  The treatment 
was also not for a non-service-connected disability having 
aggravated a service-connected disability.  Additionally, 
there is no evidence that the Veteran is participating in a 
rehabilitation program.  Nevertheless, the Board finds at the 
time the Veteran sought treatment he was in receipt of a 
total disability permanent in nature resulting from his 
service-connected disabilities.  As such, the Veteran meets 
the criteria of 38 C.F.R. § 17.120(a).

With respect to the issue of whether the services in question 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health, the Board 
finds that they were not.  Specifically, there is no 
indication from the claims folder that the Veteran's life or 
health was in danger; to the contrary, the evidence shows 
that the Veteran sought an evaluation in July 2003 for a six-
month history of abdominal bloating, increased episodes of 
flatus and intermittent mid epigastric discomfort.  There is 
no suggestion that any pain or discomfort on August 14, 2005 
when he was provided with an endoscopy, was any different, 
such that a reasonable person would have contemplated an 
imminent or emergent situation, especially after having had 
the same problem with pain and bloating for so long.  The 
Veteran was not treated in the emergency room at St. Peters 
Hospital and it appears that the endoscopy was scheduled in 
advance.  In addition, according the Veteran's own statements 
he had been receiving treatment for this same problem at VA 
facilities.  He had wanted a second opinion because he was 
dissatisfied with the treatment provided by VA.  Based on the 
foregoing, the Board concludes that the care rendered by the 
private facility on August 14, 2003, was not for a medical 
emergency of such nature that delay could have been hazardous 
to the Veteran's life or health.

Despite the Veteran's contentions to the contrary, there is 
no indication, even by the Veteran, that he was experiencing 
acute or severe symptoms that suggested that the absence of 
immediate medical attention would result in placing his 
health in serious jeopardy.  He was no doubt concerned about 
his recurring pain and bloating with increased flatus, which 
had not been attributed to a definite diagnosis, but there is 
no evidence that he experienced symptoms of a nature to 
suggest that immediate medical attention was needed to 
forestall serious dysfunction.  Consequently, the Veteran 
does not meet the criteria necessary for payment or 
reimbursement under this provision. As such, payment or 
reimbursement is not warranted for expenses incurred in 
conjunction with that treatment under 38 U.S.C.A. § 1728.

As the evidence of record shows that the Veteran is not 
entitlement to reimbursement under 38 U.S.C.A. § 1728, the 
Board will consider whether the Veteran is entitled to 
reimbursement of the aforementioned medical expenses under 
criteria enumerated in 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 
17.1000- 1008.

In this case, the Veteran does not satisfy at least one of 
the requisite criteria set forth above, and thus 
reimbursement under the provisions of 38 U.S.C.A. § 1725 and 
38 C.F.R. § 17.1002 cannot be granted.  The Board finds that 
the condition for which the Veteran was treated on August 14, 
2003 did not constitute a medical emergency such that a 
prudent layperson would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to life or health.  As discussed above, there is no 
indication in the record, even by the Veteran, that he was 
experiencing severe acute symptoms that suggested the absence 
of immediate medical attention would result in placing his 
health in serious jeopardy.  It appears that he was concerned 
about his chronic recurring mid epigastric discomfort and 
bloating with flatus, which had not resolved after treatment 
at the VA.  In addition, it appears that he was frustrated 
with not being provided with a definite diagnosis by his VA 
physicians.  He experienced no symptoms of a nature that a 
reasonably prudent person would have concluded immediate 
medical attention was needed to forestall serious 
dysfunction.  In addition, it appears that the treatment was 
not rendered in an emergency, as the endoscopy seems to have 
been a procedure that was scheduled in advanced to determine 
the underlying cause of his recurrent epigastric problems.  
Consequently, the Veteran does not meet the criteria 
necessary for payment or reimbursement under this provision.

Because the Veteran does not meet one of the criteria under 
38 C.F.R. § 17.1002, reimbursement for unauthorized treatment 
is prohibited.  The Board need not address whether the 
Veteran meets any of the other criteria, as the failure to 
meet one of them precludes payment.  Id.  Accordingly, for 
the reasons stated above, reimbursement or payment under the 
provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 for 
the Veteran's medical treatment on August 14, 2005 at St. 
Peters Hospital is not warranted.

Based on the foregoing, the Board finds that the Veteran's 
claim for payment or reimbursement of medical expenses 
incurred on August 14, 2003 at St. Peters Hospital in Albany, 
New York must be denied.  38 U.S.C.A. §§ 1725, 1728; 38 
C.F.R. §§ 17.120, 17.1000, 17.1001, 17.1002.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine. However, as the 
preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
	

ORDER

Entitlement to payment or reimbursement for unauthorized 
medical services provided by St. Peters Hospital in Albany, 
New York on August 14, 2003 is denied.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


